Name: Commission Regulation (EC) NoÃ 1821/2005 of 8 November 2005 amending Regulation (EC) NoÃ 1653/2004 as regards the posts of accounting officers of executive agencies
 Type: Regulation
 Subject Matter: production;  management;  personnel management and staff remuneration;  European construction;  civil law;  EU institutions and European civil service;  accounting
 Date Published: nan

 9.11.2005 EN Official Journal of the European Union L 293/10 COMMISSION REGULATION (EC) No 1821/2005 of 8 November 2005 amending Regulation (EC) No 1653/2004 as regards the posts of accounting officers of executive agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 15 thereof, Having regard to the opinion of the European Parliament, Having regard to the opinion of the Council, Having regard to the opinion of the Court of Auditors, Whereas: (1) Article 30 of the Commission Regulation (EC) No 1653/2004 of 21 September 2004 on a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (2) provides that the management board of an executive agency shall appoint an accounting officer of the executive agency, who is an official subject to the Staff Regulations. (2) The responsibilities of the accounting officer of an executive agency, which are set out in that Article 30, are limited to the administrative budget of the executive agency, whereas the accounting officer of the Commission is responsible for all tasks relating to the operational budget implemented by executive agencies. (3) The Commission has encountered problems in finding appropriate candidates for the post of accounting officer of an executive agency to be seconded to this body. (4) The function of an accounting officer of an executive agency could be entrusted to temporary staff within the meaning of Article 2(a) of the Conditions of Employment of Other Servants of the European Communities, laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (3). (5) Therefore, Regulation (EC) No 1653/2004 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 30 of Regulation (EC) No 1653/2004, the introductory phrase of the first paragraph is replaced by the following: The management board shall appoint an accounting officer, who shall be a seconded official or a member of the temporary staff directly recruited by the agency and who shall be responsible for: Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2005. For the Commission Dalia GRYBAUSKAITÃ  Member of the Commission (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 297, 22.9.2004, p. 6. (3) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 723/2004 (OJ L 124, 27.4.2004, p. 1).